DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
Claim 1 (Proposed): A radiation detector comprising: 
a plurality of radiation detector modules, each radiation detector module including:
a detection surface, 
a plurality of detecting elements configured to detect radiation and arranged on the detection surface in a channel direction and a row direction, [[and]] 
a support member configured to support the plurality of detecting elements[[;]], and
a guiding part with a groove shape formed at an end of the support member, the guiding part extending in a radiation irradiation direction; (FIG. 3 shows that the support member 1212 comprises a guiding part 12121. This proposed amendment is also in agreement with claim 6 that a radiation detector module comprises a guiding part) 

a guiding pin provided at an end of the fixing frame in the row direction, the guiding pin extending in [[a]] the radiation irradiation directions; and 

when a radiation detector module of the plurality of radiation detector modules is attached to the fixing frame, the guiding part is fitted to the guiding pin so that the radiation detector module is positioned in the radiation irradiation direction while a movement thereof in the channel direction and the row direction is restricted.
Appropriate correction is required.
Claims 2 and 3 are objected to because of the following informalities:  
Claim 2 should be amended as follows:
Claim 2 (Proposed): The radiation detector according to claim 1, further comprising: 
a jig including a guidance part having an inclined surface; (FIG. 5 and page 17, lines 13-28) and Application No. 16/525,851 Reply to Office Action of January 7, 2021 
the support member of each radiation detector module including a guidance groove  formed at each side surface of the support member in the channel direction, 
when the radiation detector module is attached to the fixing frame, the sliding surface in the guidance groove of the support member is slidably supported by [[an]] the inclined surface that is provided, obliquely to the sliding surface, to the jig attached to a guidance groove of a support member of another attached radiation detector module, so that the radiation detector module is guided to move to the radiation irradiation direction so as to approach the fixing frame obliquely.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities: 
Claim 3 should be amended as follows:
Claim 3 (Proposed): The radiation detector according to claim 2, wherein 
the jig is formed to have a stick-like shape and the guidance part that is formed to project in the channel direction from the support member when the jig is attached to the guidance groove of the support member along approximately an entire length in a longitudinal direction, 
of the guidance part that is formed to approach the fixing frame in the radiation irradiation direction from an end opposite to the guiding part to an end on a side of the guiding part in the row direction when the jig is attached to the guidance groove of the support member, and 
.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
Claim 4 (Currently Amended): The radiation detector according to claim 1, further comprising: 
a fixing member including a first screw; and 
a second screw formed at an end of the guiding pin and configured to be engaged with the first screw, wherein, 
with the guiding part fitted to the guiding pin, the radiation detector module is pressed to the fixing frame by the fixing member  from a side opposite to the fixing frame by engaging the first screw of the fixing member with the second screw of the guiding pin, so that the radiation detector module is fastened to the fixing frame.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:

the support member includes a positioning pin provided to a surface of the support member on a side that faces the fixing frame, the positioning pin projecting in the radiation irradiation direction, 
the fixing frame includes a positioning hole provided to a surface of the fixing frame on a side that faces the support member, the positioning hole extending in the radiation irradiation direction, and 
when the radiation detector module is attached to the fixing frame, the positioning pin of the support member is fitted to the positioning hole of the fixing frame with the guiding part fitted to the guiding pin, so that a position of the radiation detector module in the channel direction and the row direction is fixed.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities: 
Claim 6 should be amended as follows:
Claim 6 (Proposed): A radiation detector module comprising: Application No. 16/525,851 Reply to Office Action of January 7, 2021 
a detection surface, 
a plurality of detecting elements configured to detect radiation and arranged on the detection surface in a channel direction and a row direction,
a support member configured to support the plurality of detecting elements, and
a guiding part with a groove shape is formed at an end of the support member, the guiding part extending in  a radiation irradiation direction, wherein 


when the radiation detector module of the plurality of radiation detector modules is attached to the fixing frame, the guiding part is fitted to a guiding pin that is provided to an end of the fixing frame in the row direction and extends in the radiation irradiation direction, so that the radiation detector module is positioned in the radiation irradiation direction while a movement thereof in the channel direction and the row direction is restricted.
Appropriate correction is required.

Response to Amendment
Applicant’s amendments filed 03 March 2021 with respect to claims 1-5 have been fully considered.  The objections of claims 1-5 have been withdrawn.
Applicant’s amendments filed 03 March 2021 with respect to claims 2 and 3 have been fully considered.  The objections of claims 2 and 3 have been withdrawn.
Applicant’s amendments filed 03 March 2021 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 03 March 2021 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 03 March 2021 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 03 March 2021 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 03 March 2021 with respect to claims 1-6 have been fully considered.  The rejection of claims 1-6 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Du (U. S. Patent No. 10,617,369 B2) disclosed a radiation detector comprising an anti-scatter grid.
Yamazaki (U. S. Patent No. 10,588,593 B2) disclosed an X-ray CT apparatus comprising an X-ray detector.
Park et al. (U. S. Patent No. 10,307,117 B2) disclosed an X-ray detecting apparatus and a method of operating an X-ray detecting apparatus.
Ogawa (U. S. Patent No. 10,278,655 B2) disclosed a photographing device.
Wirth (U. S. Patent No. 10,185,040 B2) disclosed a detector apparatus comprising a detachable evaluation unit.
Nagura et al. (U. S. Patent No. 9,986,953 B2) disclosed a production method for a radiation detection unit.
Lacey et al. (U. S. Patent No. 9,519,069 B2) disclosed precision self-aligning CT detector sensors.
Kawaguchi et al. (U. S. Patent No. 9,513,236 B2) disclosed a radiation tomographic imaging apparatus comprising a radiation detecting apparatus.
Davendiek (U. S. Patent No. 9,372 270 B2) disclosed an X-ray line detector and a method for a production thereof.
Ikhlef et al. (U. S. Patent No. 9,168,008 B2) disclosed a coarse-segmented detector architecture and a method of making a coarse-segmented detector architecture.
Kurochi et al. (U. S. Patent No. 8,890,079 B2) disclosed a radiation tomographic apparatus comprising a radiation detection device and a method for assembling a radiation detection device.
Konno et al. (U. S. Patent No. 8,873,705 B2) disclosed an X-ray CT apparatus.
Pohan (U. S. Patent No. 8,861,685 B2) disclosed a scattered-radiation collimator and a method for producing a scattered-radiation collimator.
Herrmann et al. (U. S. Patent No. 8,772,726 B2) disclosed an apparatus and a method for a data acquisition using an imaging apparatus.
Chappo et al. (U. S. Patent No. 8,735,832 B2) disclosed a data acquisition.
Luhta et al. (U. S. Patent No. 8,710,448 B2) disclosed a radiation detector array.
Guery et al
Ikhlef et al. (U. S. Patent No. 8,548,119 B2) disclosed a multi-slice CT detector comprising a tile-able packaging structure.
Freund et al. (U. S. Patent No. 8,536,552 B2) disclosed a radiation detector comprising a collimator and a method for manufacturing a collimator.
Chappo et al. (U. S. Patent No. 8,525,122 B2) disclosed a data acquisition.
Freund (U. S. Patent No. 8,483,362 B2) disclosed a collimator comprising a collator assembly having collimator modules.
Hoffman et al. (U. S. Patent No. 8,483,353 B2) disclosed an integrated X-ray detector assembly and a method of making an integrated X-ray detector assembly.
Hoffman et al. (U. S. Patent No. 8,483,352 B2) disclosed a stacked X-ray detector assembly and a method of making a stacked X-ray detector assembly.
Kurochi (U. S. Patent No. 8,451,977 B2) disclosed a collimator module, an X-ray detector, an X-ray CT device, and a method for assembling a collimator module.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884